             Case 1:19-cv-03216-CCB Document 1 Filed 11/06/19 Page 1 of 10



                            IN THE UNITED STATES DISTRICT
                            FOR THE DISTRICT OF MARYLAND
                                   (Baltimore Division)


PAUL BARON
Salisbury, MD 21801                                        JURY TRIAL DEMANDED
(Wicomico County)

                              Plaintiff,

                       v.

THE ASSET RECOVERY GROUP, LLC,
d/b/a THE JUDGMENT GROUP
1003 Butterworth Court
Stevensville, MD 21666-2561
                                                           Case No. 1:19-cv-3216
Serve on Resident Agent:

       Susan Wilson, Resident Agent
       1003 Butterworth Court
       Stevensville, MD 21666

                              Defendant.

                                           COMPLAINT

       Plaintiff Paul Baron (“Plaintiff”), through his attorneys Cory L. Zajdel, Esq., Jeffrey C.

Toppe, Esq., David M. Trojanowski, Esq., and Z Law, LLC hereby brings this Complaint and

Request for Jury Trial against Defendant The Asset Recovery Group, LLC d/b/a the Judgment

Group (“the Judgment Group” or “Defendant”) and in support thereof states the following:

I.     PRELIMINARY STATEMENT

       1.        The claims outlined herein exemplify certain predatory and deceptive debt

collection practices—practices which run afoul of the law, and which have caused Plaintiff to

suffer damage and losses directly and proximately caused by Defendant’s unfair debt collection

practices.



                                               1
             Case 1:19-cv-03216-CCB Document 1 Filed 11/06/19 Page 2 of 10



        2.       Specifically, the Judgment Group collected or attempted to collect from Plaintiff in

a way that simulated the legal or judicial process, in violation of 15 U.S.C. § 1692e and M D. CODE

ANN., COMM. LAW, §§ 14-202(9) and (11).

        3.       Furthermore, the Judgment Group misrepresented that it had the “ability and legal

right” to garnish Plaintiff’s wages “without [his] notice and without the court’s intervention,” in

violation of 15 U.S.C. § 1692e and MD. CODE ANN., COMM. LAW, §§ 14-202(9) and (11).

        4.       Moreover, the Judgment Group notified Plaintiff’s father that the debt was overdue

and asserted that a lien could be placed on Plaintiff’s father’s house if the debt remained unpaid,

in violation of 15 U.S.C. 1692c and MD. CODE ANN., COMM. LAW, §§ 14-202(5) and (11).

        5.       By engaging in these unfair and deceptive practices, as described herein, the

Judgment Group has unfairly and deceptively asserted rights through communications with

Plaintiff that the Judgment Group and its members knew did not exist.

        6.       As a direct and proximate result of the Judgment Group’s attempts to collect

consumer debts from Plaintiff, Plaintiff has been damaged and harmed by Defendant’s actions of:

(i) using documents and forms in connection with the collection of consumer debts that wrongfully

simulated legal or judicial process, (ii) misrepresenting its ability to take certain collection actions

without “notice” to Plaintiff, and (iii) communicating with third parties who were not the debtor,

and without the debtor’s consent. In addition, Plaintiff is entitled to statutory damages for the

Judgment Group’s violations of certain of the claims before the Court in this action.

II.     JURISDICTION & VENUE

        7.       This Court has original subject matter jurisdiction over this matter under 28 U.S.C.

 § 1331, as the action arises under the laws of the United States, namely 15 U.S.C. § 1692, et seq.

        8.       This Court has jurisdiction over the remainder of the counts under 28 U.S.C. §




                                                   2
              Case 1:19-cv-03216-CCB Document 1 Filed 11/06/19 Page 3 of 10



 1367.

         9.       Venue is proper in this forum pursuant to 28 U.S.C. § 1391, because Defendant

 transacts business and may be found in this District, and a substantial portion of the practices

 complained of herein occurred in the District of Maryland.

III.     PARTIES

         10.      Paul Baron is a resident of the State of Maryland and Wicomico County, where the

events described herein occurred.

         11.      Defendant, the Asset Recovery Group, LLC d/b/a the Judgment Group (“the

Judgment Group” or “Defendant”) is a Maryland collection agency that collects judgments that

have been entered by Maryland courts. The duties performed by the Judgment Group include

seeking garnishments on court forms in the state courts based upon these judgments, and making

other demands based on these judgments.

IV.      FACTUAL ALLEGATIONS

         12.      On October 21, 2011, Jerome and Karen Byrd (“the Byrds”), on behalf of

Prudential Carruthers Realtors, filed suit against Paul Baron and Terra Rygh for damages allegedly

caused by Baron and Rygh to residential real property rented by Baron and Rygh. See District

Court Case No. 02-XX-XXXXXXX-2011.

         13.      On February 8, 2012, after a trial, the District Court for Worcester County

Maryland entered judgment against Baron and Rygh, jointly and severally, in the amount of

$8,656.50, plus court costs of $78.00. The district court ordered that post-judgment interest would

accrue at the legal rate, which is 10%.

         14.      After judgment was entered against Baron and Rygh, the Byrds purportedly sold

the judgment debt to the Judgment Group, in order to collect on the judgment.




                                                  3
          Case 1:19-cv-03216-CCB Document 1 Filed 11/06/19 Page 4 of 10



        15.      In or around March 2019, the Judgment Group sent Baron a letter that included the

following:

              a. A statement, in the address line, that the contents of the envelope concerned an

                 “URGENT PERSONAL LEGAL MATTER”;

              b. A statement that “Maryland post-judgment enforcement laws give us the ability &

                 legal right to garnish your wages, property & bank account(s) without your notice,

                 approval or consent”;

              c. At least five references to the District Court, or the fact that the judgment was

                 “court-ordered”;

              d. Two references to the case number in which judgment was entered;

              e. A statement that, “[i]f garnished, your employer/bank will be legally required to

                 immediately garnish your wages/property in accordance with relevant laws”; and

              f. A form, created by the Judgment Group, that was substantially identical to the

                 district court form dccv065 (“Request for Writ of Garnishment of Wages”).

        16.      Additionally, the Judgment Group mailed correspondence to Baron’s father in an

attempt to collect the debt, and contacted Baron’s father on numerous occasions concerning the

debt.

        17.      On one occasion, the Judgment Group threatened to place a lien against Baron’s

father’s house if Baron failed to pay off the debt.




                                                  4
         Case 1:19-cv-03216-CCB Document 1 Filed 11/06/19 Page 5 of 10



V.     CAUSES OF ACTION

                                      COUNT I
                       VIOLATION OF THE FAIR DEBT COLLECTION
                          PRACTICES ACT, 15 U.S.C. §§ 1692, et seq.

       18.      Plaintiff re-alleges and incorporates by reference the allegations set forth herein,

and further alleges:

       19.      15 U.S.C. § 1692e(9) provides:

                A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of any
                debt. Without limiting the general application of the foregoing, the
                following conduct is a violation of this section:

                                          *       *      *

                The use or distribution of any written communication which
                simulates or is falsely represented to be a document authorized,
                issued, or approved by any court, official, or agency of the United
                States or any State, or which creates a false impression as to its
                source, authorization, or approval.

       20.      In violation of 15 U.S.C. 1692e(9), Defendant sent Plaintiff a letter, that simulated

the judicial or legal process in that the communication included:

             a. A statement, in the address line, that the contents of the envelope concerned an

                “URGENT PERSONAL LEGAL MATTER”;

             b. A statement that “Maryland post-judgment enforcement laws give us the ability &

                legal right to garnish your wages, property & bank account(s) without your notice,

                approval or consent”;

             c. At least five references to the District Court, or the fact that the judgment was

                “court-ordered”;

             d. Two references to the case number in which judgment was entered;

             e. A statement that, “[i]f garnished, your employer/bank will be legally required to



                                                  5
         Case 1:19-cv-03216-CCB Document 1 Filed 11/06/19 Page 6 of 10



                immediately garnish your wages/property in accordance with relevant laws”; and

             f. A form, created by the Judgment Group, that was substantially identical to the

                Maryland district court form dccv065.

       21.      15 U.S.C. § 1692c(b) provides:

                Except as provided in section 1692b of this title, without the prior
                consent of the consumer given directly to the debt collector, or the
                express permission of a court of competent jurisdiction, or as
                reasonably necessary to effectuate a postjudgment judicial remedy,
                a debt collector may not communicate, in connection with the
                collection of any debt, with any person other than the consumer, his
                attorney, a consumer reporting agency if otherwise permitted by
                law, the creditor, the attorney of the creditor, or the attorney of the
                debt collector.

       22.      In violation of 15 U.S.C. § 1692c(b), the Judgment Group attempted to collect the

debt from Baron’s father, and communicated with Baron’s father on numerous occasions

concerning the debt.

       23.      As a direct and proximate result of these FDCPA violations, Plaintiff has suffered

actual economic and non-economic damages, as well as emotional distress and mental anguish, as

more fully described herein, and has incurred attorney’s fees and court costs.

       24.      The FDCPA provides for statutory damages in addition to actual damages.

                              COUNT II
               VIOLATION OF THE MARYLAND CONSUMER
       DEBT COLLECTION ACT, MD. CODE. ANN., COMM. LAW, §§ 14-201, et seq.

       25.      Plaintiff re-alleges and incorporates by reference the allegations set forth herein,

and further alleges:

       26.      The Maryland Consumer Debt Collection Act (“MCDCA”) § 14-202(9) provides:

                In collecting or attempting to collect an alleged debt a collector may
                not . . . [u]se a communication which simulates legal or judicial
                process or gives the appearance of being authorized, issued, or




                                                  6
         Case 1:19-cv-03216-CCB Document 1 Filed 11/06/19 Page 7 of 10



                approved by a government, governmental agency, or lawyer when
                it is not[.]

MD. CODE ANN., COMM. LAW, § 14-202(9).

       27.      In violation of the MCDCA § 14-202(9), Defendant sent Plaintiff a letter that

simulated the judicial or legal process in that the communication included:

             a. A statement, in the address line, that the contents of the envelope concerned an

                “URGENT PERSONAL LEGAL MATTER”;

             b. A statement that “Maryland post-judgment enforcement laws give us the ability &

                legal right to garnish your wages, property & bank account(s) without your notice,

                approval or consent”;

             c. At least five references to the District Court, or the fact that the judgment was

                “court-ordered”;

             d. Two references to the case number in which judgment was entered;

             e. A statement that, “[i]f garnished, your employer/bank will be legally required to

                immediately garnish your wages/property in accordance with relevant laws”; and

             f. A form, created by the Judgment Group, that was substantially identical to the

                district court form dccv065.

       28.      MCDCA § 14-202(5) provides:

                Except as permitted by statute, [a debt collector may not] disclose
                or threaten to disclose to a person other than the debtor or his spouse
                or, if the debtor is a minor, his parent, information which affects the
                debtor's reputation, whether or not for credit worthiness, with
                knowledge that the other person does not have a legitimate business
                need for the information;

       29.      In violation of MCDCA § 14-202(5) the Judgment Group attempted to collect the

debt from Baron’s father, and communicated with Baron’s father on numerous occasions




                                                  7
          Case 1:19-cv-03216-CCB Document 1 Filed 11/06/19 Page 8 of 10



concerning the debt.

       30.      MCDCA § 14-202(11) provides that a debt collector may not “[e]ngage in any

conduct that violates §§ 804 through 812 of the federal Fair Debt Collection Practices Act.”

       31.      Defendant engaged in conduct that violated §§ 804 through 812 of the federal Fair

Debt Collection Practices Act. See allegations set forth in Count I of this Complaint, which are

expressly incorporated herein by reference.

       32.      As a direct and proximate result of these MCDCA violations, Plaintiff has suffered

actual economic and non-economic damages, as well as emotional distress and mental anguish, as

more fully described herein.

                                  COUNT III
                   VIOLATION OF THE MARYLAND CONSUMER
             PROTECTION ACT, MD. CODE. ANN., COMM. LAW, §§ 13-101, et seq.

       33.      Plaintiff re-alleges and incorporates by reference the allegations set forth herein,

and further alleges:

       34.      The Maryland Consumer Protection Act (“MCPA”) § 13-301(14)(iii) provides that

“[u]nfair, abusive, or deceptive trade practices include any . . . [v]iolation of a provision of . . .

Title 14, Subtitle 2 of this article, the Maryland Consumer Debt Collection Act.” M D. CODE. ANN.,

COMM. LAW, § 13-101(14)(iii).

       35.      As set forth in Count II of this Complaint, which is expressly incorporated herein

by reference, Defendant violated various provisions of the MCDCA, including the following:

             a. In violation of the MCDCA § 14-202(9), Defendant sent Plaintiff a letter that

                simulated the judicial or legal process in that the communication included:

                       i. A statement, in the address line, that the contents of the envelope concerned

                          an “URGENT PERSONAL LEGAL MATTER”;




                                                    8
         Case 1:19-cv-03216-CCB Document 1 Filed 11/06/19 Page 9 of 10



                   ii. A statement that “Maryland post-judgment enforcement laws give us the

                       ability & legal right to garnish your wages, property & bank account(s)

                       without your notice, approval or consent”;

                   iii. At least five references to the District Court, or the fact that the judgment

                       was “court-ordered”;

                   iv. Two references to the case number in which judgment was entered;

                    v. A statement that, “[i]f garnished, your employer/bank will be legally

                       required to immediately garnish your wages/property in accordance with

                       relevant laws”; and

                   vi. A form, created by the Judgment Group, that was substantially identical to

                       the district court form dccv065.

             b. In violation of MCDCA § 14-202(5), the Judgment Group attempted to collect the

                debt from Baron’s father, and communicated with Baron’s father on numerous

                occasions concerning the debt.

             c. In violation of MCDCA § 14-202(11), the Judgment Group “[e]ngage[d] in []

                conduct that violate[d] §§ 804 through 812 of the federal Fair Debt Collection

                Practices Act.” See allegations set forth in Count I of this Complaint, which are

                expressly incorporated herein by reference.

       36.      Therefore, by virtue of these various MCDCA violations, Defendant has engaged

in a per se violation of the MCPA, § 13-301(14)(iii).

       37.      As a direct and proximate result of these MCPA violations, Plaintiff has suffered

actual economic and non-economic damages, as well as emotional distress and mental anguish, as

more fully described herein.




                                                  9
       Case 1:19-cv-03216-CCB Document 1 Filed 11/06/19 Page 10 of 10



                                    PRAYER FOR RELIEF

      WHEREFORE Plaintiff prays that this Court enter judgment in his favor and against the

Defendant, the Judgment Group, upon his FDCPA, MCDCA, and MCPA claims, and further:

      A.      Award actual and statutory damages under Count I;

      B.      Award actual damages under Count II and Count III;

      C.      Award reasonable attorney’s fees, litigation expenses, and costs in the amount

              allowed under Count I and Count III; and

      D.      Provide such other or further relief as the Court deems appropriate.

                                              Respectfully submitted,


                                              Z LAW, LLC

Dated: November 6, 2019                 By:_______/s/_28191____________________
                                            Cory L. Zajdel (Fed. Bar No. 28191)
                                            Jeffrey C. Toppe (Fed. Bar No. 20804)
                                            David M. Trojanowski (Fed. Bar No. 19808)
                                            2345 York Road, Suite #B-13
                                            Timonium, Maryland 21093
                                            Tel: (443) 213-1977
                                            clz@zlawmaryland.com
                                            jct@zlawmaryland.com
                                            dmt@zlawmaryland.com

                                              Attorneys for Plaintiff Paul Baron


                                   JURY TRIAL DEMAND

      Plaintiff demands a trial by jury on all issues so triable.



                                                     /s/     28191
                                              Cory L. Zajdel




                                                10
